—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of robbery in the first degree (Penal Law § 160.15) and one count each of assault in the second degree (Penal Law § 120.05) and petit larceny (Penal Law § 155.25), defendant contends that the police officer lacked probable cause to arrest him, thus requiring suppression of identification testimony. That contention lacks merit.
It is well settled that neither mere presence at a scene of criminal activity nor flight from the police establishes probable cause (see, Ybarra v Illinois, 444 US 85, 91, reh denied 444 US 1049; People v Howard, 50 NY2d 583, cert denied 449 US 1023). The record in this case, however, establishes that the officer had probable cause to arrest defendant based upon his observation of criminal activity on the part of defendant and his three companions (see, CPL 140.10 [1] [b]; People v Maldonado, 86 NY2d 631, 635; People v Bigelow, 66 NY2d 417, 423; People v Carrasquillo, 54 NY2d 248, 254). Contrary to defendant’s contention, the decision in Ornelas v United States (517 US —, 116 S Ct 1657) does not require a different result. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Robbery, 1st Degree.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.